The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 are pending in the Claim Set filed 1/20/2022.
Herein, claims 1-4 are for examination.

Objection to the Abstract
The Abstract is objected to because of the following:
Line 11 (last line in Abstract) states: 
a droplet size smaller than 100n.
	To be consistent with the Specification in paragraphs ([0013]; [0014]; [0015]; [0041]; [0052]; and Table at [00590), this phrase should read as:
a droplet size smaller than 100 nm.
	(i.e. nm = nanometer)

Claim Objection
Claim 1 is objected to because of the following informalities:
Claim 1 recite: (iii) adding the carrier to a dispersed phase
Step (iii) in claim 1 needs to recite:

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites (in part):
(i) preparing a dispersed phase by heating an essential oil to a temperature between 60 and 100° C., the essential oil is selected from a group comprising:

Geranium; Vetiver; Saffron; Lavender; Sandalwood; Oud; Nutmeg; Musk; Whisky wine; Palmarosa; Jasmine; Rum; Patchouli; Magnolia flower; Cinnamon; and flower;
	The subject matter of Claim 1 step (i) is unclear. 
Claim 1 recites (in part): the essential oil selected from a group, so that the phrase: selected from a group, is narrowly focused (limited in scope) to a specific group of essential oils. However, the phrase: selected from a group, is followed by the term ‘comprising’, where the transitional term ‘comprising’ is open-ended and does not exclude additional, unrecited elements or method steps (i.e., broad in scope).
Therefore, the phrase in step (i): the essential oil selected from a group comprising, is indefinite because a broad scope or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired (MPEP 2173.05(c)).
To overcome this rejection, Applicants must amend claim 1 step (i) in part to recite: the transitional phrase ‘consisting of’ instead of ‘comprising; as follows:
consisting of
The remaining claims are rejected as depending from a rejected claim.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’
 
Claim 1 recites (in part):
(iii) adding the carrier to a dispersed phase
Claim 1 step (iii) is unclear because it recites: a dispersed phrase, without specifying the phase that is dispersed.
This rejection can be overcome by amending claim 1 step (iii) to recite:
Claim 1. (iii) adding the carrier to the dispersed phase

Claim 1 recites (in part):
The terms: adequate and satisfactory, are recited as shown below:
(v) if the required transparency is not adequate, continue to heat and measure the transparency every 30 minutes until the required transparency is satisfactory, 
The terms: adequate and satisfactory, are relative terms which renders the claim indefinite. The terms "adequate and satisfactory" are not defined by the claim, the Specification 
Further, the dependent claims 2-4 do not further clarify or distinctly point out the deficiency in the terms “adequate and satisfactory" as recited in claim 1 step (v).

Claim 1, Step (v) recites (in part): preparing a microemulsion system of nano essential oil by cooling the mixture to 25°C., homogenizing the mixture by ultrasonication.
Step (v) is unclear because it is not clear as to the mixture that is cooled in step (v).
This rejection can be overcome by amending claim 1 step (v) to recite:
preparing a microemulsion system of nano essential oil by cooling the mixture obtained in step (iv) to 25°C., homogenizing the mixture by ultrasonication.

Claim 4 recites (in part): The process according to any one of the said claims.
Accordingly, claim 4 is unclear since it is not clear if this sentence: the process according to any one of the said claims, is referring to all of the preceding claims or some but not all.

Therefore, claims 1-4 fail to distinctly claim the subject matter which Applicant regards as the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a New Matter rejection.
There is lack of written description for the term: flower, in claim 1.
As shown below, ‘flower’ is included in the list of claimed essential oils:
Basil; Rose; Amber; Bergamot; Rosemary; Black tea; Black pepper; Tea tree; Tabac; Cedarwood; Thyme; Fig leaf; Clove; Ylang Ylang; Ambroxan; Frankincense; Grapefruit; Daisy;
Geranium; Vetiver; Saffron; Lavender; Sandalwood; Oud; Nutmeg; Musk; Whisky wine; Palmarosa; Jasmine; Rum; Patchouli; Magnolia flower; Cinnamon; and flower; 
(as shown above, the term: flower, is the last essential oil claimed in the list).
A complete search of Instant Specification and original claims did not provide support for the term (essential oil): flower.
M.P.E.P. §2163 states that new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement.
Thus, the disclosure does not provide support for the claim amendment by changing the scope of the disclosure; thereby, constituting new matter.


Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/      Primary Examiner, Art Unit 1626